Exhibit 10.40

SEVERANCE RIGHTS AGREEMENT

This Severance Rights Agreement (the “Agreement”) is made and entered into by
and between                     (the “Executive”) and XENOPORT, INC., a Delaware
corporation (the “Company”), effective as of February 9, 2012 (the “Effective
Date”). This Agreement replaces and supersedes all prior agreements on the
subject matter of this Agreement, including but not limited to the Change of
Control Agreement between the Executive and the Company dated
                    (the “Prior Agreement”).

1. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and will continue to be at-will. If the Executive’s
employment terminates for any reason, whether or not in connection with a Change
of Control, the Executive will not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement, or as
may otherwise be available in accordance with written plans or agreements with
the Company.

2. Conditions to Benefits. All of the payments, benefits and rights of the
Executive under this Agreement are subject to and contingent upon: (a) the
Executive’s execution, delivery and non-revocation of an effective release of
all claims against the Company and its affiliates substantially in the form
attached hereto as Exhibit A (the “Release”) as of a date not later than the
60th day following the Executive’s “separation from service”, as defined under
Treasury Regulations Section 1.409A-1(h) and without regard to any alternative
definition thereunder (“Separation from Service”), (b) the Executive’s
resignation from all positions the Executive holds with the Company and its
affiliates as of the date of the Separation from Service (or such other date
requested or permitted by the Board of Directors of the Company (the “Board”),
and (c) the Executive’s continued compliance with all of the Executive’s
obligations to the Company and its affiliates, including but not limited to
obligations under this Agreement and the Employee Proprietary Information
Agreement between the Company and the Executive dated                     (such
agreement, as amended from time to time, or any successor agreement, the
“Confidentiality Agreement”), (with (a) through (c) collectively referred to as
the “Severance Conditions”).

3. Severance – No Change of Control. If the Executive’s employment with the
Company is terminated (x) either (1) by the Company without Cause and other than
as a result of death or disability, or (2) by the Executive for Good Reason
(either such termination, provided it is also a Separation from Service, a
“Qualifying Termination”), and (y) at any time other than during the period
beginning three months prior to, and ending 18 months after the closing of, a
Change of Control (such 21 month period, the “Change of Control Period”), then
the Executive will be eligible to receive the following benefits, subject to the
Executive’s satisfaction of the Severance Conditions:

(a) Base Salary. The Company will pay, as severance, continued payment of the
Executive’s then-current base salary (ignoring any reduction in base salary that
forms the basis for Good Reason) for the first 12 months following the
Separation from Service, on the Company’s



--------------------------------------------------------------------------------

normal payroll schedule; provided, however, that no payments will be made until
the 60th day following the Separation from Service in order to comply with
Section 409A (such 60th day, the “Initial Payment Date”), and on such day, the
Company will make a lump sum payment of the base salary that would have been
paid through the Initial Payment Date had payments commenced immediately
following the Separation from Service, with the balance paid thereafter on the
original schedule.

(b) Pro-Rated Bonus. The Company will pay, as severance, a lump sum payment
under the terms of the annual cash bonus plan in place for the year in which the
Qualifying Termination occurs, equal to the product of (i) a fraction, the
numerator of which is the number of days in the calendar year of termination
from January 1 through the date of the Qualifying Termination and the
denominator of which is 365 (the “Service Fraction”), and (ii) the actual cash
bonus the Executive would have earned, based on actual Company and, if
applicable, individual performance, had the Executive remained employed through
the payment date under the annual cash bonus plan for that year. This pro-rated
bonus payment will be paid on the same date that active employees are paid the
cash bonus under that annual cash bonus plan, but in all cases not later than
March 15 of the year following the year of the Qualifying Termination.

(c) COBRA Payments. If the Executive is participating in the Company’s group
health insurance plans on the date of the Qualifying Termination, and timely
elects to continue such coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, or, if applicable, comparable state or local
insurance laws (“COBRA”), then the Company will pay, directly to the COBRA
carrier, as and when due, the COBRA premiums necessary to continue such health
insurance coverage for the Executive and his eligible dependents (“COBRA
Continuation Payments”) until the earliest of: (i) the first 12 months of COBRA
coverage following the Executive’s Separation from Service, (ii) the expiration
of eligibility for COBRA coverage, or (iii) the date when Executive or his
dependents become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment (such period, the
“COBRA Payment Period”). However, if at any time the Company determines, in its
sole discretion, that the Company’s payment of the COBRA Continuation Payments
would result in a violation of the nondiscrimination rules of Section 105(h)(2)
of the Code or any statute or regulation of similar effect (including but not
limited to the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act) or otherwise result in a
material penalty to the Company, then in lieu of providing the COBRA
Continuation Payments for the remainder of the COBRA Payment Period, the Company
will instead pay the Executive, on the first day of each month of the remainder
of the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
Continuation Payments for that month, subject to applicable tax withholdings. In
all cases, the Company will make the first payment under this clause on the
Initial Payment Date in an amount equal to the aggregate payments that the
Company would have paid through such date had such payments commenced on the
Separation from Service, with the balance of the payments paid thereafter on the
schedule described above. If the Executive becomes eligible for coverage under
another employer’s group health plan or otherwise ceases to be eligible for
COBRA during the COBRA Payment Period, the Executive must immediately notify the
Company of such event, and all payments and obligations under this clause will
immediately cease.



--------------------------------------------------------------------------------

4. Severance – Change of Control Period. If the Executive suffers a Qualifying
Termination during the Change of Control Period, then the Executive will be
eligible to receive the following benefits, subject to the Executive’s
satisfaction of the Severance Conditions:

(a) Base Salary. The Company will pay, as severance, continued payment of the
Executive’s then-current base salary (ignoring any reduction in base salary that
forms the basis for Good Reason) for the first 18 months following the
Separation from Service, on the Company’s normal payroll schedule; provided,
however, that no payments will be made until the Initial Payment Date, and on
such day, the Company will make a lump sum payment of the base salary that would
have been paid through the Initial Payment Date had payments commenced
immediately following the Separation from Service, with the balance paid
thereafter on the original schedule.

(b) Pro-Rated Bonus. The Company will pay, as severance, a lump sum payment
under the terms of the annual cash bonus plan in place for the year in which the
Qualifying Termination occurs, equal to the product of (i) the Service Fraction
and (ii) the then-current target annual cash bonus (ignoring the effect of any
reduction in base salary that forms the basis for Good Reason in determining the
target bonus amount) that the Executive was eligible for under the annual cash
bonus plan for that year. This pro-rated bonus payment will be paid on the later
of (i) the Initial Payment Date and (ii) the day immediately prior to the
effective date of the Change of Control (such later date, the “Determination
Date”).

(c) COBRA Payments. If the Executive is participating in the Company’s group
health insurance plans on the date of the Qualifying Termination, and timely
elects to continue such coverage under COBRA, then the Company will provide the
COBRA Continuation Payments, but for up to 18 months, under the same terms and
conditions set forth under Section 3(c) above.

(d) 150% Target Bonus. In addition to the pro-rated bonus described in
Section 4(b) above, the Company will pay, as severance, an amount equal to 150%
of the Executive’s then-current target annual cash bonus (ignoring the effect of
any reduction in base salary that forms the basis for Good Reason in determining
the target bonus amount), payable in equal installments over the first 18 months
following the Separation from Service, on the Company’s normal payroll schedule;
provided, however, that no payments will be made until the later of (i) the
Initial Payment Date and (ii) the Determination Date, and on such later date,
the Company will make a lump sum payment of these target bonus amounts that
would have been paid through such date had payments commenced immediately
following the Separation from Service, with the balance paid thereafter on the
original schedule.

(e) Vesting Acceleration. The Company will accelerate in full the service-based
vesting requirements of all of the Executive’s then-outstanding compensatory
equity awards, with



--------------------------------------------------------------------------------

such accelerated vesting effective as of the Determination Date. For clarity,
this Section 4(e) does not provide for the waiver of, or deemed satisfaction of,
any performance-based vesting requirements applicable to any compensatory equity
awards.

5. Section 409A. It is intended that all of the benefits provided under the
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations and other guidance thereunder and any state law
of similar effect (collectively, “Section 409A”) provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and the
Agreement will be construed to the greatest extent possible as consistent with
those provisions, taking into account the effect of the status of the benefits
under the Prior Agreement on this Agreement. To the extent not so exempt, the
Agreement (and any definitions under the Agreement) will be construed in a
manner that complies with Section 409A, and incorporates by reference all
required definitions and payment terms. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(iii)), the Executive’s right to receive any installment
payments under the Agreement will be treated as a right to receive a series of
separate payments and, accordingly, each installment payment under the Agreement
will at all times be considered a separate and distinct payment. If the Board
determines that any of the payments in connection with a Separation from Service
constitute “deferred compensation” under Section 409A, and if the Executive is a
“specified employee” of the Company, as such term is defined in
Section 409A(a)(2)(B)(i), at the time of his Separation from Service, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the payments due on a
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six months and one day after the effective date of the
Executive’s Separation from Service, and (ii) the date of the Executive’s death
(such earlier date, the “Delayed Initial Payment Date”), the Company will
(A) pay to the Executive a lump sum amount equal to the sum of the payments that
the Executive would otherwise have received through the Delayed Initial Payment
Date if the commencement of the payments had not been delayed pursuant to this
paragraph, and (B) commence paying the balance of the payments in accordance
with the applicable payment schedules set forth in above. No interest will be
due on any amounts so deferred.

6. Section 280 – Best After Tax. If any payment or benefit the Executive would
receive from the Company or otherwise in connection with a change of control of
the Company (a “Payment”) would (a) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and, (b) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment will be equal to the Reduced Amount. The “Reduced Amount” will be
either (a) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (b) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state, provincial, foreign and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Executive’s receipt, on an after-tax basis, of
the greatest economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is



--------------------------------------------------------------------------------

necessary so that the Payment equals the Reduced Amount, reduction will occur in
the following order: (1) reduction of cash payments; (2) cancellation of
accelerated vesting of stock awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
paid to the Executive. Within any such category of Payments (that is, (1), (2),
(3) or (4)), a reduction will occur first with respect to amounts that are not
“deferred compensation” within the meaning of Section 409A of the Code and then
with respect to amounts that are. In the event that acceleration of vesting of
stock award compensation is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of the Executive’s
applicable type of stock award (i.e., earliest granted stock awards are
cancelled last). The Company will select a reputable third party professional
firm to make all determinations required to be made under this Section 6. The
Company will bear all reasonable expenses with respect to the determinations by
such firm required to be made hereunder.

7. Duty of Loyalty & Confidentiality.

(a) Confidentiality Agreement. The Executive acknowledges and agrees that at all
times during his employment with the Company he has been in compliance with, and
he represents that he will continue to comply with, the terms of the
Confidentiality Agreement. The Executive understands and agrees that as part of
the consideration for the payments by the Company to the Executive under this
Agreement, the Executive must remain in compliance with the terms of the
Confidentiality Agreement following his Qualifying Termination, including but
not limited to the obligations of confidentiality and non-solicitation, as well
as any comparable duties (such as the duty of loyalty) under applicable law.

(b) Non-Disparagement. The Executive understands and agrees that as part of the
consideration for the payments by the Company to the Executive under this
Agreement, all times during the Executive’s employment and during any period in
which he is receiving severance benefits following a Qualifying Termination, the
Executive will not take any actions to disrupt the Company’s business or tarnish
the Company’s reputation. Without limitation, the Executive will not
(i) disparage the Company or its officers, directors, employees, shareholders,
parents, subsidiaries, affiliates and agents, including but not limited to
statements that may be harmful to its or their business, business reputation, or
personal reputation, or (ii) interfere or attempt to interfere with any existing
relationship between the Company and any Company customer or supplier. Nothing
in this paragraph is intended to restrain the Executive in any manner from
(x) engaging in any lawful profession, trade or business of any kind,
(y) seeking legal counsel or (z) making truthful statements as required by law.

(c) Enforcement. The Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
this Section 7 (including any breach of the Confidentiality Agreement,
collectively, the “Covenants”) would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company will be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available. In addition, the Company will be entitled to immediately
cease paying any amounts remaining due under this Agreement. It is expressly
understood and agreed that although the Executive and the Company consider the
Covenants to be reasonable, if a judicial determination is made by a court of



--------------------------------------------------------------------------------

competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Executive,
the Covenants will not be rendered void but will be deemed amended to apply as
to such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any of the Covenants is unenforceable, and
such Covenant cannot be amended so as to make it enforceable, such finding will
not affect the enforceability of the remainder of the Covenants. In any action,
suit or proceeding to enforce the Covenants, the prevailing party will be
entitled to an award of its or his reasonable attorneys’ fees and costs
incurred.

8. Definition of Terms.

(a) “Cause” will mean: (i) any act of personal dishonesty taken by the Executive
in connection with his responsibilities as an Executive and intended to result
in substantial personal enrichment of the Executive; (ii) the Executive’s
conviction of or plea of nolo contendre to a felony; (iii) a willful act by the
Executive that constitutes gross misconduct and that is injurious to the
Company; or (iv) following delivery to the Executive of a written demand for
performance from the Company that describes the basis for the Company’s belief
that the Executive has not substantially performed his duties, continued
violations by the Executive of the Executive’s obligations to the Company that
are demonstrably willful and deliberate on the Executive’s part.

(b) “Change of Control” has the meaning of “Change in Control” set forth in the
Company’s 2005 Equity Incentive Plan, as of the date of this Agreement, except
that if required for compliance with Section 409A, in no event will a Change of
Control be deemed to have occurred if such transaction is not also a “change in
the ownership or effective control of” the Company or “a change in the ownership
of a substantial portion of the assets of” the Company as determined under
Treasury Regulation Section 1.409A-3(i)(5) (without regard to any alternative
definition thereunder).

(c) “Good Reason” will mean any of the following conditions arising without the
Executive’s prior written consent:

(i) a material reduction in the Executive’s annual base compensation;

(ii) a material diminution in the Executive’s authority, duties, or
responsibilities, but only if such diminution happens during the Change of
Control Period; or

(iii) a requirement that the Executive relocate his principal work location to a
location that increases the Executive’s one-way commute by more than forty
(40) miles;

provided, however, that in any case, the Executive must (A) provide the Company
with written notice setting forth with specificity the occurrence of such act or
event within thirty (30) days after such act or event first occurs, (B) allow
the Company thirty (30) days to cure such act or event from the date it receives
such notice, and (C) if the Company does not cure such act or event within such
period, the Executive’s resignation from all positions he then holds is
effective not later than sixty (60) days after the conclusion of such cure
period.



--------------------------------------------------------------------------------

9. Successors.

(a) Company’s Successors. This Agreement will be binding upon any surviving
entity resulting from a Change of Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder.

(b) Executive’s Successors. The Executive may not assign his obligations
hereunder. The rights of the Executive hereunder will inure to the benefit of,
and be enforceable by, the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

10. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement must be given in writing and will
be deemed to have been duly given if (i) delivered personally, (ii) delivered by
overnight courier service, (iii) mailed by registered mail, return receipt
requested, postage prepaid, or (iv) sent via facsimile or email (with the
receipt function turned on) to the Company’s facsimile numbers and email
addresses. Notices sent by personal delivery, registered mail, or overnight
courier will be deemed given when delivered and notices sent by facsimile
transmission or email will be deemed given upon the sender’s receipt of
confirmation of complete transmission.

11. Offsets. The Company will reduce the Executive’s benefits under this
Agreement by any statutory severance obligations or other contractual severance
benefits, obligations for pay in lieu of notice, and any other similar benefits
payable to the Executive by the Company (or any successor thereto) that are due
in connection with the Executive’s Qualifying Termination and that are in the
same form as the benefits provided under this Agreement (e.g., equity award
vesting credit). Without limitation, this reduction includes a reduction for any
benefits required pursuant to (a) any applicable legal requirement, including,
without limitation, the Worker Adjustment and Retraining Notification Act (the
“WARN Act”), (b) a written employment, severance or equity award agreement with
the Company, (c) any Company policy or practice providing for the Executive to
remain on the payroll for a limited period of time after being given notice of
termination, and (d) any required salary continuation, notice pay, statutory
severance payment, or other payments either required by local law, or owed
pursuant to a collective labor agreement, as a result of the termination of the
Executive’s employment. The benefits provided under this Agreement are intended
to satisfy, to the greatest extent possible, and not to provide benefits
duplicative of, any and all statutory, contractual and collective agreement
obligations of the Company. Reductions may be applied on a retroactive basis,
with benefits previously provided being recharacterized as benefits pursuant to
the Company’s statutory or other contractual obligations. If the Executive is
indebted to the Company on the effective date of his Qualifying Termination, the
Company reserves the right to offset the payment of any severance benefits under
this Agreement by the amount of such indebtedness. Such offset will be made in
accordance with all applicable laws.



--------------------------------------------------------------------------------

12. Miscellaneous Provisions.

(a) No Duty to Mitigate. Except with respect to COBRA benefits, the Executive is
not required to mitigate the amount of any payment contemplated by this
Agreement, nor will any such payment be reduced by any compensation that the
Executive may receive from any other source.

(b) Amendment; Waiver. No provision of this Agreement will be amended, modified,
waived or discharged unless the amendment, modification, waiver or discharge is
agreed to in writing by the adversely affected party. No waiver by either party
of any breach of, or of compliance with, any condition or provision of this
Agreement by the other party will be considered a waiver of any other condition
or provision or of the same condition or provision at another time.

(c) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) that are not expressly set forth
in this Agreement have been made or entered into by either party with respect to
the subject matter hereof. This Agreement represents the entire understanding of
the parties hereto with respect to the subject matter hereof and supersedes all
prior arrangements and understandings regarding same, including the Prior
Agreement.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California as
applied to agreements entered into among California residents to be performed
entirely within California, without regard to conflict of laws rules.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.

 

COMPANY:   XENOPORT, INC.   By:  

 

        Ronald W. Barrett, PhD         Chief Executive Officer EXECUTIVE:  

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

THIS GENERAL RELEASE, dated as of             , 20    (this “Agreement”), is
entered into by and between             (“Executive”) and XenoPort, Inc. (the
“Company”). The Executive’s employment with the Company has terminated effective
            , 201    . As set forth in the Severance Rights Agreement between
the Executive and the Company dated February 9, 2012, Executive and the Company
hereby agree as follows:

1. Executive will be provided severance pay and other benefits (the “Severance
Benefits”) set forth in Section     of the Severance Rights Agreement, subject
to his satisfaction of the conditions for payment set forth therein and in this
Agreement.

2. Executive, for and on behalf of himself and Executive’s heirs, successors,
agents, representatives, executors and assigns, hereby waives and releases the
Company and its affiliates, and their parents, subsidiaries, successors,
predecessors and affiliates, and their partners, members, directors, officers,
employees, stockholders, shareholders, agents, attorneys, predecessors,
insurers, affiliates and assigns (collectively, the “Company Releasees”), from
any and all claims, liabilities and obligations, both known and unknown (each, a
“Claim”) that arise out of or are in any way related to events, acts, conduct,
or omissions occurring at any time prior to and including the date Executive
signs this Agreement. This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to Executive’s employment
with the Company and its affiliates, or their affiliates, or the termination of
that employment; (b) all claims related to Executive’s compensation or benefits,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company and its affiliates, or their affiliates; (c) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, provincial and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended).

3. By signing this Agreement, Executive acknowledges that Executive intends to
waive and release any rights known or unknown Executive may have against the
Company Releasees under these and any other laws; provided that, Executive does
not waive or release Claims (i) with respect to the right to enforce this
Agreement or those provisions of the Severance Rights Agreement that expressly
survive the termination of Executive’s employment with the Company, (ii) with
respect to any vested right Executive may have under any employee pension or
welfare benefit plan of the Company, or (iii) any rights to indemnification
preserved under any applicable indemnification agreement, any D&O insurance
policy applicable to Executive and/or the Company’s certificates of
incorporation, charter and by-laws, or (iv) with respect to any claims that
cannot legally be waived.



--------------------------------------------------------------------------------

4. Executive acknowledges that Executive has been given twenty-one (21) days
from the date of receipt of this Agreement to consider all of the provisions of
the Agreement and, to the extent he has not used the entire 21-day period prior
to executing the Agreement, he does hereby knowingly and voluntarily waive the
remainder of said 21-day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ
THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT AN
ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE IS GIVING UP CERTAIN
RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE COMPANY
RELEASEES, AS DESCRIBED HEREIN AND THE OTHER PROVISIONS HEREOF. EXECUTIVE
ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER
TO SIGN THIS AGREEMENT AND EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.

5. Executive will have seven (7) days from the date of Executive’s execution of
this Agreement to revoke the release, including with respect to all claims
referred to herein (including, without limitation, any and all claims arising
under ADEA). If Executive revokes the Agreement, Executive will be deemed not to
have accepted the terms of this Agreement.

6. Executive acknowledges having read and understood Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” Executive
hereby expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to
Executive’s release of any claims hereunder.

7. Executive hereby represents that Executive has been paid all compensation
owed and for all hours worked; has received all the leave and leave benefits and
protections for which Executive is eligible pursuant to the Family and Medical
Leave Act, the California Family Rights Act, or otherwise; and has not suffered
any on-the-job injury for which Executive has not already filed a workers’
compensation claim.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

XENOPORT, INC.

 

By: Its: EXECUTIVE

 